Citation Nr: 0509922	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to March 1946.  He died in January 1987.  The appellant 
is his surviving spouse.  

The Board issued a decision in this case in November 1997, 
denying the appellant's claim as not being well grounded.  In 
February 1998, the appellant submitted a statement to the RO 
characterized as a Motion for Reconsideration of the Board's 
decision.  No immediate action was taken on the motion, 
however.  

In August 2000, the appellant again wrote the RO, essentially 
applying to reopen her claim.  The RO determined that new and 
material evidence had not been submitted and she appealed 
that decision to the Board.  The Board Remanded the case to 
the RO in May 2004 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Also in May 2004, the Board 
sent the appellant notice that her motion for reconsideration 
of the November 1997 decision was denied.  She appealed the 
denial of her reconsideration motion to the United States 
Court of Appeals for Veterans Claims (Court).  

In reviewing the appellant's appeal to the Court, VA's 
General Counsel found that her February 1998 Motion for 
Reconsideration of the November 1997 Board decision rendered 
that decision non-final.  Noting the subsequent passage of 
the VCAA, the Appellee submitted a Motion for Remand to the 
Court, which adopted that Motion in a December 2004 Order 
that vacated the Board's November 1997 decision and remanded 
the case to the Board for further action pursuant to the 
VCAA.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's action to vacate the Board's November 1997 
decision effectively nullifies the recent actions undertaken 
by the RO and the Board, including the May 2004 Remand, 
concerning the issue of whether new and material evidence has 
been submitted to reopen the appellant's claim.  The Board 
notes that she initially filed a claim for service-connected 
death benefits shortly after the veteran's death in 1987.  
The RO notified her in December 1987 that the evidence did 
not show that the veteran's death was due to a service-
connected condition.  She did not appeal that decision, 
which, therefore, is final.  Accordingly, the threshold 
question now is whether new and material evidence has been 
submitted since December 1987 to reopen the appellant's 
claim.  On Remand, the RO should initially consider that 
question.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim, specifically, medical evidence 
attributing to service the pneumonia that 
caused his death; (b) inform the claimant 
about the information and evidence that 
VA will seek to provide; (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (d) request or tell the 
claimant to provide any evidence in her 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  

2.  After affording the appellant an 
opportunity to respond, the RO should 
consider the issue of whether new and 
material evidence has been presented 
since December 1987 to reopen her claim 
for service connection for the cause of 
the veteran's death.  If action taken 
remains adverse to her, she and her 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

